 360DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamstersLocalUnion 158,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America iandHoltCargo Systems,Inc. and International Long-shoremen'sAssociation Local 1242, Local 1332,and Local1566,AFL-CIOWarehouse Employees Union Local 169, a/w Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandRe-frigerated Distribution Center, Inc. and Interna-tional Longshoremen'sAssociation Local 1242,Local 1332,and Local 1566,AFL-CIO. Cases4-CD-641 and 4-CD-64231 January 1986DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJOHANSEN,BABSON, ANDSTEPHENSThis is a proceeding under Section 10(k) of theNational Labor Relations Act. On 31 December1984,Employer Refrigerated Distribution Center,Inc. (RDC) filed a charge in Case 4-CD-642 alleg-ing that Respondent Warehouse Employees UnionLocal 169,' a/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America (Teamsters Local 169), violated Section8(b)(4)(D) of the Act by engaging in proscribedconduct with an object of forcing RDC to assigncertain work to employees it represents rather thanemployees represented by International Longshore-men'sAssociation,Local 1242, Local 1332, andLocal 1566, AFL-CIO (ILA Locals 1242, 1332,and 1566). Also on 31 December 1984, EmployerHolt Cargo Systems, Inc. (Holt) filed a charge al-legingthat Teamsters Local Union 158, a/w Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (TeamstersLocal 158), violated Section 8(b)(4)(D) of the Actby engaging in proscribed conduct with an objectof forcing Holt to assign certain work to employ-ees it represents rather than employees representedby ILA Locals 1242, 1332,, and 1566. An orderconsolidating cases and notice of hearing issued 23January 1985. The hearing was held 5 and 6 March1985 before Hearing Officer Michael P. Horne.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board finds the hearing officer's rulings freefrom prejudicial error. On the entire record, theBoard makes the following findings.1The name of this Union appears as amended at the hearing278 NLRB No. 51I. JURISDICTIONEmployer RDC, a Pennsylvania corporation, op-erates a cold storage warehouse at 8 East OregonAvenue, Philadelphia, Pennsylvania.During the,12-month period preceding the hearing, it receivedgross revenues in excess of $500,000 and providedservices valued at more than $50,000 to customerslocated outside the Commonwealth of Pennsylva-nia.Employer Holt, a Delaware corporation, is en-gaged in warehousing, trucking, and stevedoring atits facility in Gloucester City, New Jersey. Duringthe 12-month period preceding the hearing, it re-ceived gross revenues in excess of $500,000 andprovided services valued at more than $50,000 tocustomers located outside the State of New Jersey.Based on the above stipulated facts, we find thattheEmployers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. Theparties also stipulated, and we find, that TeamstersLocal 169, Teamsters Local 158, and ILA Locals1242, 1332, and 1566 are labor organizations withinthe meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeRDC began operating the cold storage ware-house at East Oregon Avenue in 1981. RDC signeda contract with Teamsters Local 169 recognizing itas the bargaining representative of the warehouseemployees.The warehouse contains a "defrostroom" where imported frozen meat is defrosted forinspection by USDA inspectors. RDC subcontract-ed the work of defrosting meat for government in-spection to Holt. Holt used employees representedby ILA Locals 1242, 1332, and 1566 to do the de-frostwork. In late 1983, RDC decided' to use itsown warehouse employees and canceled the sub-contract with Holt. The ILA Locals formerly 'as-sisting in frozen meat inspection immediately start-ed picketing RDC, demanding the defrost roomwork. At the same time, the ILA requested arbitra-tion of whether RDC's cancellation of the subcon-tractviolatedtheILA'scollectivebargainingagreement with Holt, alleging that Holt and RDCare alter egos.The arbitrator's award, to which only Holt andthe ILA were parties, issued 1 November 1984.The award concluded that the cancellation of thesubcontract was not an "arms length transaction"and that the Holt-ILA agreement and past practiceof the parties established that ILA labor is entitledto assist in the inspection at RDC of all frozenmeat coming in over the pier at the Holt MarineTerminal. TEAMSTERSLOCAL158 (HOLT CARGO)The ILA resumed picketing at RDC after the ar-bitrator's award issued. By letter dated 20 Decem-ber 1984, Teamsters Local 169 informed RDC thatif it implemented the arbitrator's award and tookany part of the defrost room work away from theTeamsters unit, Local 169 might well picket orstrike.Meanwhile, Holt began construction of a defrostroom in its off-the-pier warehouse complex inGloucester City. (The warehouse complex is sepa-rated from the Holt Marine Terminal by a wall.)The defrost room was scheduled to be completedinApril 1985. Holt has long recognized TeamstersLocal 158 as the representative of its employees inthewarehouse complex and has a collective-bar-gaining agreement with Local 158 covering theseemployees.By letter dated 6 November 1984, the ILA in-formed Holt that ILA Locals 1242, 1332, and 1566claimed the work of defrost and meat inspection tobe performed in the new defrost room. By letterdated 20 December 1984, Teamsters Local 158 in-formed Holt that if the defrost work in the new fa-cilitywere not assigned to Local, 158, it would take"all necessary legal action against [Holt], includinga strike."B.Work in DisputeThe work indispute consists of the unpackaging,defrosting,inspection, and repackaging of merchan-dise in the defrost room of Holt'sGloucester City,New Jersey facility and in the defrost room atRDC's 8 East Oregon Avenue,Pennsylvania facili-ty.C. Contentionsof thePartiesHolt and RDC contend that the work in disputebelongs to employees represented by Locals 158and 169 of the Teamsters because it is an extensionof the warehousing functions they now performunder the Teamsters contracts with RDC and Holtand that the factors usually considered by theBoard in resolving jurisdictional disputes withoutquestion require the award of the work to employ-ees represented by these two Unions. TeamstersLocal 158 adds that its members now performwork in connection with the inspection of fruit,butter, and other commodities under its contractwith Holt similar to the work in dispute.TeamstersLocal 169 argues that article I of its contract withRDC gives Local 169-represented employees theright to perform the work in dispute and stressesthat RDC does not have a contract with the ILA.It emphasizes that the arbitrator's award in favor ofthe ILAisnot controlling because Local 169 wasnot a party to it and that Local 169-represented361employees can perform the disputed work more ef-ficiently and economically than the ILA. Finally,the ILA contends generally that the arbitrator'saward establishes that employees represented byLocals 1242, 1332, and 1566 have a contractualright to the work in dispute at both Holt andRDC, that Holt's contention that the ILA cannotperform defrost work economically is groundless,and that experience and common sense favor anaward of the work to the employees representedby the ILA. The ILA also contends that the cur-rent area practice of using Teamsters for defrostwork should be disregarded and that the hearingofficer erred in excluding certain evidence con-cerning the applicability of the ILA contract toRDC. These contentions are set out more fullybelow.D. Applicability of the StatuteBefore the Board may proceed under Section10(k) of the Act to determine a jurisdictional dis-pute, it must find that there is reasonable cause tobelieve Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for resolvingthe dispute binding on all the parties.It is undisputed that by its 20 December 1984letterTeamsters Local 169 informed RDC that itwould take "appropriate action . . . immediately"ifRDC took any part of the defrost work awayfrom the Teamsters unit and gave it to ILA labor,in compliance with the arbitrator's award. Thisaction, the letter continued, "may very well" in-clude picketing or a, strike. It is also undisputedthat by its 20 December 1984 letter TeamstersLocal 158 informed Holt that in its view compli-ance with the ILA's demand for the new defrostroom work would breach the Teamsters contract,and stated unequivocally that "in the event that thework is not assigned to us, we intend to take allnecessary legal action against you including astrike."Based on the foregoing, we conclude thatthere is reasonable cause to believe that TeamstersLocal 169 and Teamsters Local 158 have violatedSection 8(b)(4)(D) of the Act. SeeTypographicalUnion 6 (New York Times),225 NLRB 1311 (1976)(expression of, "readiness to strike" sufficient);Li-thographers,Local 24-P (Beacon Journal),185NLRB 464 (1970) (union in possession of workthreatened to resist, reassignment by "appropriatemeans, including a strike").In addition, the parties have stipulated that thereis no mutually agreed-upon method for voluntarilyresolving this dispute.Accordingly, we, concludethat the dispute is properly before the Board fordetermination. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Employer preferenceRDC and Holt prefer to use their warehouse em-ployees, represented by the Teamsters, to assist infrozen meat inspection rather than employees rep-resented by the ILA. Employer preference there-fore favors an award of the work to the employeesrepresented by the Teamsters.2.Employer past practiceRDC was formed in 1981 to operate the defrostroom and warehouse at East Oregon Avenue.RDC officials testified that the defrost work wasinitially subcontracted to ILA labor because theILA had had experience doing this work at the siteunder a subcontract with the prior owner, but thatthisarrangementwould last only until RDClearned the defrost business and felt capable ofdoing the work with its own employees. ILA laborperformed the defrost work for approximately 18months. In view of the provisional nature and rela-tively short duration of the employment of ILAlabor in the defrost room, we are unable to findthat it establishes a "past practice" in favor of theILA. Rather, we find that RDC's past practicedoes not favor an award 'of the work to employeesrepresented by either ILA or the Teamsters. Holt,of course, has no past practice in that it had notopened its new defrost room at the time of thehearing and has never before operated a defrostroom.3.Area practiceCurrently, there are no defrost rooms in the Portof Philadelphia or the entire Delaware Valleymanned by ILA labor. The record reveals thatunionized defrost rooms in the area are now oper-ated by employees represented by Teamsters. TheILA argues that current area practice should notbe counted against an award of the work to ILAemployees, however. It attests without contradic-tion that prior to 1979, there were no inland de-.Ifrost rooms and the portside facilities were operat-12,1979) (order granting injunction), vacated (E D Pa Mar8,1983)ed exclusively by ILA labor. It points out that in1979 the ILA's container rules were enjoined 2thus preventing the ILA from preserving the de-frost room work. The ILA contends that it wouldbe inequitable to count ILA's relatively recent lossof defrost work resulting from the container in-junction against an award to ILA labor because theSupreme Court has now held that the containerrules are lawful and may be enforced.NLRB v.Longshoremen ILA,105 S.Ct. 3045 (1985). We findmerit in this contention. Accordingly, we will notcount the current area practice against an award tothe employees represented by the ILA, but willview it as a neutral factor favoring neither ILA norTeamsters labor.4.Economy and efficiencyPrior to RDC's cancellation of the subcontractwith Holt, meat inspection was performed as fol-lows. The palletized boxes of meat were trucked toRDC and laid out on the warehouse floor byTeamsters labor. Meat to be inspected was movedby forklift to the entrance of the defrost room byemployees represented by Teamsters Local 169. Anemployee from ILA Local 1332 loaded the boxesonto a conveyor leading into the defrost room.Employees represented by ILA Local 1566 tookthe boxes off the conveyor and removed the slabsof frozen meat. An employee represented by ILALocal 1566 cut the frozen meat into 2-inch thickslices on a bandsaw. An ILA Local 1566 employeeput the slices in plastic bags and immersed them ina tub of hot water. When the meat defrosted, anILA Local 1566 employee took the meat from thebags, put each slice in a stainless steel tray, and setout the trays for the inspector. Once the meat wasinspected and approved, ILA Local 1566 employ-ees put it back in the boxes, rebanded the boxes forshipment, and stamped the entire lot with a USDAstamp. The USDA inspector designated certain lotsof meat "skip" lots. These lots were stamped butnot inspected in the defrost 'room. During thisprocess, an employee represented by ILA Local1242 kept track of the lots being inspected andfilled out the necessary paperwork. Once inspected,the meat was put in storage at RDC or loaded ontrucks by Teamsters Local 169 employees. Theentire inspection process at RDC is now performedby the Teamsters warehouse employees. The in-spection process at Holt will be the same as it is atRDC.The record supports the Employers' contentionthat the defrost work can be done more efficiently2Hirsch v LongshoremenILA Local 1242No79-2022 (E D Pa June TEAMSTERS LOCAL 158 (HOLT CARGO)363and economically by the warehouse employees rep-resented by the Teamsters than by employees rep-resented by the ILA. Meat inspection is not contin-uous. The Employers must tell the ILA that a de-frost crew is needed on the night before a contain-er of meat is due. The Employers' witnesses testi-fiedwithout contradiction that each of the threeILA locals claiming the work will not "turn to"without the other two. The ILA crew thereforemust-consist of at least three employees. The ILAcrew arrives at 8 a.m. and is guaranteed a minimumof 4 hours regardless of the volume of work. TheILA foreman who worked in the defrost room atRDC corroborated the Employers' assertion that attimes,when fewer containers arrive than expectedor the meat does not arrive promptly at 8 a.m., theILA crew is left with idle time. On the other hand,thewarehouse employees represented by theTeamsters can be cross-utilized. The Employers es-timate that'the defrost work can be done with oneto four employees, depending on the ratio of "skip"to inspected lots.Warehouse employees can betaken from their regular duties whenever- a contain-er of meat arrives and can be returned to their jobsloading, unloading, storing, and retrieving goodswhenever toe inspection is finished. RDC officialstestified that the inability to use ILA labor effi-ciently for defrost work has resulted in a cost toRDC per container of meat greater than the han-dling price RDC is able to charge the importer.Accordingly, we find that the factors of efficiencyand economy favor an award of the defrost workto the warehouse employees represented by Team-sters Local 169 and Teamsters Local 158.5.Relative skillsAs indicated above, meat inspection assistancedoes not require special, training or expertise. Em-ployees furnished by ILA Locals 1242, 1332, and1566 have been doing this work for years. Thewarehouse unit represented by Teamsters Local169 has also been doing this work at RDC sincelate 1983. The president of Holt testified withoutcontradiction that the employees represented byTeamsters Local 158 could use their present skillsto do defrost work. These employees now assist inUSDA fruit inspection. Fruit to be inspected istreated the same way, as meat to be inspectedexcept that it is not sliced on a band saw. Sinceboth ILA and Teamsters labor is capable of doingthe defrost work, the factor of relative skills doesnot favor an award to employees represented byeitherUnion over employees represented by theother.6.Collective-bargaining agreementsNeither the RDC-Teamsters Local 169 contractnor the Holt-Teamsters Local 158 contract specifi-cally covers the work in dispute. Article I of theTeamsters Local 169 contract states that RDC rec-ognizes Local 169 as the bargaining agent "for theclassifications of employees set forth in Schedule`A' . . . at the . . . facility located at Oregon andDelaware Avenues." Schedule A lists various clas-sifications including forklift operator/checker andwarehouseman. Article II of the Teamsters Local158 contract states that Holt recognizes Local 158as the bargaining representative of "the bargainingunitwhich shall include those categories of em-ployees specified in Exhibit 'A."' Exhibit A listsvarious classifications including forklift operator,conveyor loader, and warehouseman.The Holt-ILA contract, on the other hand, doesspecificallymention the work in dispute. Article 1of the ILA Local 1566 agreement provides that thework covered by the agreement shall include "(b).. . stamping . . . cargo" and "(c) .. . assist[ing]in the inspection of frozen meat." Article 42 of thesame agreement lists the number of men to be em-ployed when stamping various amounts of "frozenor cooked beef or any other commodity in contain-ers."A clause entitled "Jurisdiction-Work" in theILA Local 1242 agreement gives Local 1242 exclu-sive jurisdiction over all clerking and checking offreight, including vans, containers, and pallets, atmarine piers and terminals. The ILA Local 1332agreement does not specifically mention defrostwork. The preamble of that agreement states, interalia, that it covers "work pertaining to sorting,piling,palletizing, and refrigerated warehouses atthe piers and pier terminal." As outlined above,however, ILA defrost crews have traditionallyconsisted of members of all three locals.Each agreement also contains a clause statingthat:Employer-[signatories] and, to the extent legal-ly possible, their related and affiliated compa-nies . . . will not directly perform work doneon a pier or terminal or contract out suchwork which historically and regularly hasbeen and currently is performed by employeescovered by this Agreement . .. unless suchwork on such pier or terminal is performed byemployees covered by I.L.A. agreements.The ILA asserts that the 1 November 1984 arbi-trator's award establishes that the ILA agreementsentitle the employees represented by ILA Locals1242, 1332, and 1566 to the disputed work. The ar-bitrator cited the above clause appearing in allthree contracts, and concluded that "by practice, 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe parties have extended the definition of `pier orterminal' to encompass the RDC defrost room."He added, however, that a critical component ofhis conclusion that the ILA's claim had validitywas the"pipeline aspect"of the inspection process,i.e., that the meat was received at the Holt MarineTerminal, sent to RDC, and inspected, all by ILA-represented employees.He therefore concludedthat RDC was bound to use ILA labor to inspectmeat unloaded by the ILA at the Holt pier butfound "no basis . . . to go beyond that." ,RDC isnot a signatoryto the ILA contract. Atthe hearing, the ILA tried to present evidence thatHolt and RDC are alter egos in order to show thatthe contract nevertheless applies to RDC as well asHolt. The hearing officer excluded this evidence onthe ground that it was irrelevant. The ILA assertsthat the hearing officer committed prejudicial errorin doing so.We conclude that the ILA agreements are enti-tled to little weight. Assuming arguendo they applyto both Employers, the agreements as interpretedby the arbitrator entitle employees represented bythe ILA to only some of the disputed work. TheEmployers'witnesses testifiedwithout contradic-tion that only 15 percent of the meat inspected atRDC arrives through the Holt Marine Terminal.Meat also arrives at RDC and the Holt warehousecomplex by rail from California ports and otherland-based locations as well as by Teamsters ornonuniontruck from other Port of Philadelphiamarine terminals.ILA labor hasnever been used inthe Holt warehouse complex, and meat arriving byrail at both RDC and Holt is unloaded by Team-sters.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by TeamstersLocal 169 and Teamsters Local 158 are entitled toperform the work in dispute. We reach this conclu-sion relying on the Employers' preference and effi-ciency and economy of operation, which outweightthe contractual claim to the work asserted by ILALocals 1242, 1332, and 1566. In making this deter-mination, we are awarding the work to employeesrepresented by Teamsters Local 169 and TeamstersLocal 158, not to those Unions or their members.The determination is limited to the controversythat gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of Refrigerated Distribution Center,Inc. represented by Warehouse Employees UnionLocal 169, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America are entitled to perform unpacking, de-frosting, inspection, and repackaging of merchan-dise in the defrost room of RDC's 8 East OregonAvenue, Philadelphia, Pennsylvania facility. Em-ployees of Holt Cargo Systems, Inc. represented byTeamstersLocalUnion 158, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America are entitled to per-form unpackaging, defrosting, inspection, and re-packaging of merchandise in the defrost room ofHolt's Gloucester City, New Jersey facility.